Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 9, 2016

                                      No. 04-16-00105-CV

                        IN THE INTEREST OF A.M.W., A CHILD,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 1995EM501946
                        The Honorable Nick Catoe, Jr., Judge Presiding


                                         ORDER
        This is an appeal from an order foreclosing on a child support lien. The order was signed
by the trial court on February 16, 2016. The appellant filed an affidavit of indigence and no
contest was filed. The clerk’s record was filed on April 19, 2016. The reporter’s record was filed
on June 6, 2016.

        On April 11, 2016, appellant filed a document in which he asks this court to either (1)
appoint appellate counsel to represent him in this appeal or (2) grant him an extension of time to
file his brief to September 2016. This is appellant’s second request for the appointment of
appellate counsel in this appeal. We denied appellant’s first request for appellate counsel on
April 1, 2016. Appellant’s requests for appellate counsel in this appeal and for an extension of
time to file his brief are DENIED. However, we direct the clerk of the court to make a copy the
clerk’s record and the reporter’s record and mail it to appellant.

       Appellant’s brief is due on July 5, 2016.


                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of June, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court